UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED NATIONAL INSURANCE              
COMPANY,
                 Plaintiff-Appellee,
                 v.
KEVIN M. LEE,
                Defendant-Appellant,
                and                               No. 01-2260

JEFFREY O. STAMM, d/b/a Silk
Stockings and individually; THE
GENTLEMEN’S CLUB, INCORPORATED,
d/b/a Silk Stockings, a West
Virginia Corporation,
                         Defendants.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                           (CA-00-79-1)
                      Argued: September 25, 2002
                      Decided: November 26, 2002
  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL
ARGUED: Gregory Howard Schillace, SCHILLACE LAW OFFICE,
Clarksburg, West Virginia, for Appellant. Anita Rose Casey, MAC-
2               UNITED NATIONAL INSURANCE CO. v. LEE
CORKLE, LAVENDER & CASEY, P.L.L.C., Charleston, West Vir-
ginia, for Appellee. ON BRIEF: Timothy J. Manchin, Vanessa Lynn
Rodriguez, MANCHIN & ALOI, P.L.L.C., Fairmont, West Virginia,
for Appellant. Renatha S. Garner, MACCORKLE, LAVENDER &
CASEY, P.L.L.C., Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kevin M. Lee appeals the district court’s entry of summary judg-
ment in favor of United National Insurance Company. Lee argues that
summary judgment was inappropriate because genuine issues of
material fact exist regarding whether an insured’s delay in notifying
United National of Lee’s lawsuit against the insured was reasonable
and whether United National was prejudiced by the delay. Lee also
argues that the insured’s assertion that United National was provided
notice of Lee’s injuries raises a genuine issue of material fact.
Because we agree with the district court’s determination that Lee has
failed to raise a genuine issue of material fact, we affirm.

                                    I.

   On December 4, 1998, Lee was severely injured on the premises
of the Gentleman’s Club, Inc., d/b/a Silk Stockings (the Club). On
December 17, 1998, counsel for Lee attempted to send a certified let-
ter to Jeffrey Stamm, president and chief operating officer of the
Club, to inform the Club that Lee had retained counsel. The letter was
returned on January 9, 1999, marked as "unclaimed." On January 13,
1999, Lee filed a civil action against the Club in the Circuit Court of
Harrison County, West Virginia. Service of process was accepted by
the secretary of state on behalf of the Club on January 19, 1999.1 The
    1
   Under West Virginia law, "[t]he secretary of state . . . [has the]
authority to accept service of notice and process on behalf of every . . .
                 UNITED NATIONAL INSURANCE CO. v. LEE                     3
secretary of state forwarded process to Stamm, the Club’s registered
agent, via certified mail but this letter was also returned as "un-
claimed." After the Club failed to answer Lee’s complaint, the state
trial court granted Lee’s motion for a default, held a hearing to deter-
mine damages, and on July 27, 1999, entered a default judgment
order, awarding Lee $322,415.76. The default judgment order was
sent to Stamm via regular mail at the address the secretary of state
had on file. On August 3, 1999, Stamm informed United National,
which had issued a commercial lines policy to Stamm d/b/a Silk
Stockings, that he had received the default judgment order and had
contacted his lawyer. On August 12, 1999, Stamm filed a claim report
with United National on behalf of the Club.

   On October 18, 1999, the Club filed a motion to vacate the default
judgment. The state trial court denied the motion, and the Club
appealed. The West Virginia Supreme Court of Appeals affirmed,
rejecting the Club’s defense that because Stamm stated that he had
been unaware of Lee’s suit until he received the default judgment
order, the Club was not "intransigent in failing to timely answer the
complaint." Lee v. Gentleman’s Club, Inc., 542 S.E.2d 78, 82 (W. Va.
2000). Unpersuaded by the Club’s argument, the court agreed that
"the evidence overwhelmingly shows that the Club intentionally
avoided two previous communications concerning [Lee’s accident]."
Id.

   On May 4, 2000, United National filed a declaratory judgment
action against the Club, Stamm individually, and Stamm d/b/a Silk
Stockings in the United States District Court for the Northern District
of West Virginia, asserting that the defendants are not entitled to cov-

corporation and upon whom service of notice and process may be made
in this state for and upon every . . . corporation." W. Va. Code § 31-1-15
(Michie 2001). "Immediately after being served with or accepting any
such process or notice . . . the secretary of state shall file in his office
a copy of such process or notice . . . and transmit one copy of such pro-
cess or notice by registered or certified mail, return receipt requested, to
the person whom notice and process shall be sent [or, if not available,]
to the principal office of the corporation at the addressed last furnished."
Id.
4                 UNITED NATIONAL INSURANCE CO. v. LEE
erage under the United National policy because no notice of the
December 4, 1998 accident or of Lee’s claim was given prior to
August 3, 1999, after the entry of the default judgment order. On Feb-
ruary 5, 2001, United National amended its complaint to join Lee as
a defendant. On July 20, 2001, United National filed a motion for
summary judgment. On September 12, 2001, the district court granted
United National’s motion for summary judgment. Lee then filed this
appeal. We possess jurisdiction pursuant to 28 U.S.C.A. § 1291 (West
1993).

   We review the grant of summary judgment de novo, viewing the
disputed facts in the light most favorable to Lee, the non-moving
party. See Morrell v. Nationwide Mut. Fire Ins. Co., 188 F.3d 218,
222 (4th Cir. 1999). Summary judgment is appropriate "if the plead-
ings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to a judg-
ment as a matter of law." Fed. R. Civ. P. 56(c).

                                     II.

   Failure to satisfy the notice requirement of an insurance policy bars
a claim against the insurer for coverage. Colonial Ins. Co. v. Barrett,
542 S.E.2d 869, 874 (W. Va. 2000) ("The satisfaction of the notice
provision in an insurance policy is a condition precedent to coverage
for the policyholder."). The insurance policy issued by United
National required the insured to notify United National "as soon as
practicable" of any claim or "suit" that is brought against the insured.2
(J.A. at 88.) "The phrase ‘as soon as practicable’ means a reasonable
amount of time." Ragland v. Nationwide Mut. Ins. Co., 120 S.E.2d
482, 490 (W. Va. 1961). When determining whether a delay in notify-
ing an insurance company will bar a claim, West Virginia law
requires a court to address the following considerations:

        The length of the delay in notifying the insurer must be con-
        sidered along with the reasonableness of the delay. If the
    2
   The policy also required notice of an occurrence that could result in
a claim and immediate submission of all legal documents in connection
with any claim. See infra notes 5-6.
                 UNITED NATIONAL INSURANCE CO. v. LEE                    5
      delay appears reasonable in light of the insured’s explana-
      tion, the burden shifts to the insurance company to show
      that the delay in notification prejudiced their investigation
      and defense of the claim. If the insurer can produce evi-
      dence of prejudice, then the insured will be held to the letter
      of the policy and the insured barred from making a claim
      against the insurance company. If, however, the insurer can-
      not point to any prejudice caused by the delay in notifica-
      tion, then the claim is not barred by the insured’s failure to
      notify.

Dairyland Ins. Co. v. Voshel, 428 S.E.2d 542, 546 (W. Va. 1993).

   It is undisputed that United National was not notified of Lee’s law-
suit until after the default judgment had been entered, over six months
after the lawsuit had been filed and served on the secretary of state.
Lee argues that whether this half-year delay was reasonable consti-
tutes a genuine issue of material fact. A finder of fact could conclude
that the delay was reasonable, Lee contends, based on Stamm’s asser-
tion that he was unaware that a suit had been filed until he received
the default judgment order. The judgment of the West Virginia
Supreme Court of Appeals, however, is dispositive on this issue, see
Lee, 542 S.E.2d at 82-83 (rejecting the Club’s contention that it was
not intransigent in failing to timely answer Lee’s complaint because
Stamm was unaware of the lawsuit prior to receiving the default judg-
ment), and Lee, a party in that case, is precluded from relitigating the
findings of that court, see Conley v. Spillers, 301 S.E.2d 216, 220 (W.
Va. 1983) ("Collateral estoppel is designed to foreclose relitigation of
issues in a second suit which have actually been litigated in the earlier
suit even though there may be a difference in the cause of action
between the parties of the first and second suit.").3 Specifically, the
West Virginia Supreme Court of Appeals, in determining that the
  3
    While the other defendants did not appeal the district court’s entry of
summary judgment, we note that each of them was also precluded from
relitigating the findings of the West Virginia Supreme Court of Appeals
because each was either a party or in privity with a party. See Conley v.
Spillers, 301 S.E.2d 216, 220 (W. Va. 1983) (noting that both named par-
ties and those who are in privity with them are barred from relitigating
issues decided in an earlier suit).
6                UNITED NATIONAL INSURANCE CO. v. LEE
Club was intransigent in failing to answer Lee’s complaint, found that
Stamm intentionally avoided two certified letters regarding Lee’s
injury. Lee, 542 S.E.2d at 80, 82. Both of these letters, the December
1998 letter from Lee’s attorney notifying the Club that Lee had
retained counsel and the January 1999 letter from the secretary of
state forwarding a copy of the service of process, would have alerted
Stamm that Lee was taking legal action to recover for the injuries he
sustained on the Club’s premises. Therefore, because Stamm inten-
tionally avoided the two letters, his claim of being unaware of the
lawsuit cannot reasonably account for his delay in notifying United
National. As Lee offers no alternative explanation, Stamm’s six-
month delay in notifying United National of the lawsuit was unrea-
sonable as a matter of law.4 See Buckeye Union Casualty Co. v. Perry,
406 F.2d 1270, 1272 (4th Cir. 1969) ("[T]he insurer is entitled to
summary judgment because of the unexplained delay of 70 days in
notifying it after process was served."); Ragland, 120 S.E.2d at 490-
91 ("[M]ore than five months is not, under normal circumstances, a
reasonable time.").

   Lee also argues that Stamm’s assertion that he telephoned United
National on December 5, 1998 and informed them of Lee’s accident
raises a genuine issue of material fact. We agree with the district
court, however, that Stamm’s unexplained delay of six months in
notifying United National of Lee’s lawsuit is dispositive in this case.
Providing notice of Lee’s accident, while required under the policy,5
would not entitle Stamm to breach the other requirements under the
    4
     Lee’s failure to state a reasonable explanation for the six-month delay
precludes his argument that United National was not prejudiced. Cf.
Dairyland Ins. Co. v. Voshel, 428 S.E.2d 542, 546 (W. Va. 1993) ("If the
delay appears reasonable in light of the insured’s explanation, the burden
shifts to the insurance company to show that the delay in notification
prejudiced their investigation and defense of the claim."). Of course, the
default judgment for $322,415.76 entered against the Club, combined
with the failed effort to have it vacated, demonstrates that United Nation-
al’s defense of the claim likely was prejudiced by the delay in receiving
notice of Lee’s lawsuit.
   5
     The policy required that the insured "must see to it that [United
National] [is] notified as soon as practicable of an ‘occurrence’ or an
offense which may result in a claim." (J.A. at 87.)
                UNITED NATIONAL INSURANCE CO. v. LEE                   7
                                                                   6
policy by intentionally avoiding notices regarding the lawsuit. The
alleged factual dispute regarding whether Stamm notified United
National of Lee’s injuries does not, therefore, save Lee from summary
judgment. See Plett v. United States, 185 F.3d 216, 223 (4th Cir.
1999) ("Summary judgment does not become disfavored simply
because . . . there are some disputed facts. The essential question pres-
ented on a motion for summary judgment remains whether, in the
absence of a genuine dispute over material facts, the moving party is
entitled to judgment as a matter of law." (citation and internal quota-
tion marks omitted)). Accordingly, the order of the district court
granting summary judgment is

                                                           AFFIRMED.
  6
    The policy not only required Stamm to notify United National of
Lee’s lawsuit as soon as practicable, but also required him to
"[i]mmediately send [United National] copies of any demands, notices,
summonses or legal papers received in connection with the claim." (J.A.
at 88.)